[Cite as State v. Zepernick, 2021-Ohio-719.]




             IN THE COURT OF APPEALS OF OHIO
                              SEVENTH APPELLATE DISTRICT
                                 COLUMBIANA COUNTY

                                          STATE OF OHIO,

                                           Plaintiff-Appellee,

                                                   v.

                                   BRANDON J. ZEPERNICK,

                                        Defendant-Appellant.


                        OPINION AND JUDGMENT ENTRY
                                         Case No. 20 CO 0008


                                  Criminal Appeal from the
                      Court of Common Pleas of Columbiana County, Ohio
                                    Case No. 19 CR 121

                                       BEFORE:
                 Carol Ann Robb, Gene Donofrio, David A. D’Apolito, Judges.


                                               JUDGMENT:
                                                 Affirmed.


 Atty. Vito Abruzzino, Prosecutor, Atty. Alec. Beech, Assistant Prosecutor, 105 South
 Market Street, Lisbon, Ohio 44432, for Plaintiff-Appellee and

 Atty. John Jurco, P.O. Box 783, St. Clairsville, Ohio 43950 for Defendant-Appellant.

                                          Dated: March 4, 2021
                                                                                      –2–




 Robb, J.

       {¶1}   Defendant-Appellant    Brandon     Zepernick   appeals    the   decision   of
Columbiana County Common Pleas Court denying his suppression motion. For the
reasons, expressed below, the trial court’s decision is affirmed.
                               Statement of the Facts and Case
       {¶2}   On September 15, 2018 Appellant was driving a silver Pontiac in Salem,
Ohio; the owner of the vehicle, Cheyenne Taylor, was a passenger. Salem Patrolman
Perry initiated a stop of the vehicle after observing Appellant three times fail to use his
turn signal 100 feet prior to turning. The Patrolmen asked the driver, Appellant, to step
out of the vehicle for a canine sniff. Due to the inoperability of the driver side door,
Appellant climbed out the driver side window. Upon climbing out, Patrolman Perry noticed
a large knife holster on Appellant’s belt. Patrolman Young, who responded to assist
Patrolman Perry, patted Appellant down for weapons.
       {¶3}   The canine sniff was performed; the dog gave a positive indication of
narcotic odor in the vehicle. When an officer search of the vehicle was performed, no
drugs were found.
       {¶4}   While the canine sniff and officer search was occurring, Appellant was
asked about the location of the knife. Appellant stated it was wedged between the driver
seat and center console. Appellant was then advised that having the knife in the holster
and/or in that position in the vehicle constituted carrying a concealed weapon; Appellant
stated he did not have a CCW permit. Patrolman Perry located the knife in the location
Appellant indicated; it was a fixed six-inch blade knife. Appellant was then placed under
arrest for CCW. Patrolman Young searched Appellant again. He explained that when a
person is arrested a full search of the person is performed; he checks shoes, pant legs,
and groin area. 10/18/19 Suppression Hearing Tr. 13. In conducting the search of
Appellant, when Patrolman Young lifted the left pant leg, he observed a blue straw sticking
out of Appellant’s boot, in the sock area. 10/18/19 Suppression Tr. 14. The blue straw
had white residue inside it.




Case No. 20 CO 0008
                                                                                        –3–


       {¶5}   Appellant was charged with CCW and drug paraphernalia. The straw was
then sent to BCI for testing; the test confirmed the white residue was methamphetamine.
       {¶6}   Appellant was indicted for possession of methamphetamine in violation of
R.C. 2925.11(A), a fifth-degree felony. 3/13/19 Indictment. Appellant filed a suppression
motion arguing the removal of his shoes for the search was in direct violation of the
Seventh District Court of Appeal’s decision State v. Chapman.            9/26/19 Motion to
Suppress.
       {¶7}   Following the suppression hearing, the trial court denied the motion finding
the search resulting in the discovery of the straw was a search incident to a lawful arrest.
10/18/19 Suppress Hearing; 10/29/20 J.E. Accordingly, the search did not violate the
Fourth Amendment or Chapman, which involved a probable cause search, and was
distinguishable from the case at hand. 10/29/20 J.E.
       {¶8}   Appellant then entered a no contest plea preserving his right to appeal the
suppression ruling. 12/18/19 Plea Hearing; 12/24/19 J.E.
       {¶9}   Appellant failed to appear at the first scheduled sentencing hearing and a
bench warrant was issued. 2/28/20 J.E. Sentencing occurred via video conferencing on
May 6, 2020. The trial court imposed a nine-month sentence and informed Appellant
upon his release he could be subject to up to three years of postrelease control. 5/6/20
Sentencing Hearing Tr. 11; 5/6/20 J.E. At the conclusion of the sentencing hearing,
Appellant expressed his desire to appeal and requested a stay of his sentence pending
appeal. 5/6/20 Sentencing Hearing Tr. 13. The trial court denied his request. 5/6/20
Sentencing Hearing Tr. 13.
       {¶10} Appellant timely appealed. 5/7/20 Notice of Appeal. He asked this court to
stay his sentence pending appeal, which we denied. 9/24/20 J.E.
                                       Assignment of Error
       “The trial court erred in denying the Appellant’s motion to suppress.”
       {¶11} “Appellate review of a motion to suppress presents a mixed question of law
and fact.” State v. Burnside, 100 Ohio St.3d 152, 2003-Ohio-5372, 797 N.E.2d 71, ¶ 8.
At a suppression hearing, “the trial court is best able to decide facts and evaluate the
credibility of witnesses.” State v. Mayl, 106 Ohio St.3d 207, 2005-Ohio-4629, 833 N.E.2d
1216, ¶ 41. The trial court's findings of fact, if supported by competent, credible evidence,



Case No. 20 CO 0008
                                                                                     –4–


are to be accepted and a reviewing court must make an independent determination as to
whether they satisfy the relevant legal standard. Id.
       {¶12} Appellant argues the trial court incorrectly denied his request to suppress
the blue straw containing methamphetamine residue that was found in his boot area
during the search of his person. He contends his Fourth Amendment rights against
unreasonable searches and seizures were violated. Although he acknowledges he was
searched incident to a lawful arrest, he likens the facts of this case to the facts of our
Chapman decision. State v. Chapman, 7th Dist. Belmont No. 18 BE 0004, 2019-Ohio-
3339. He further contends that the search exceeded what was allowable under the
search incident to a lawful arrest exception.
       {¶13} The Fourth Amendment to the United States Constitution protects
individuals from unreasonable searches and seizures. Terry v. Ohio, 392 U.S. 1, 8, 88
S.Ct. 1868 (1968). “The touchstone of the Fourth Amendment is reasonableness.” Florida
v. Jimeno, 500 U.S. 248, 250, 111 S.Ct. 1801 (1991). Whether a stop and/or search is
reasonable under the Fourth Amendment depends upon the particular facts and
circumstances, viewed objectively by examining the totality of the circumstances. State
v. Leak, 145 Ohio St.3d 165, 2016-Ohio-154, 47 N.E.3d 821, ¶ 14.
       {¶14} Evidence obtained through a warrantless search, with a few exceptions, is
per se unreasonable. Leak at ¶ 15, citing Arizona v. Gant, 556 U.S. 332, 338, 129 S.Ct.
1710, (2009), citing Katz v. United States, 389 U.S. 347, 357, 88 S.Ct. 507 (1967). One
exception is the search incident to a lawful arrest. Leak at ¶ 16. “This exception has two
rationales: officer safety and ‘safeguarding evidence that the arrestee might conceal or
destroy.’” Leak at ¶ 16, quoting State v. Adams, 144 Ohio St.3d 429, 2015-Ohio-3954, 45
N.E.3d 127, ¶ 182, citing Gant at 338-339.
       {¶15} In order for there to be a lawful arrest there must be probable cause to
arrest. State v. Robinson, 9th Dist. Wayne No. 10CA0022, 2012-Ohio-2428. The test for
probable cause to arrest without a warrant is whether “the facts and circumstances known
to the officer warrant a prudent man in believing the offense has been committed.” State
v. Perez, 124 Ohio St.3d 122, 920 N.E.2d 104, 2009–Ohio–6179, ¶ 73, quoting Henry v.
United States, 361 U.S. 98, 102, 80 S.Ct. 168 (1959).




Case No. 20 CO 0008
                                                                                       –5–


       {¶16} There is no dispute in this case that the knife constituted a concealed
weapon; the arrest for carrying a concealed weapon was a lawful arrest. The issue in this
case is whether the search occurring incident to the arrest was overreaching.
       {¶17} As stated above, Appellant likens this case to our recent decision in
Chapman. In Chapman, it was conceded there was probable cause for the initial traffic
stop. State v. Chapman, 7th Dist. Belmont No. 18 BE 0004, 2019-Ohio-3339, ¶ 8.
Chapman was the passenger in the vehicle. Id. at ¶ 8. Upon approaching the vehicle,
the officer noticed Chapman’s pants were unzipped; the officer also indicated that
Chapman had leaned very far down to the floorboard of the vehicle as the officer
approached. Id. at ¶ 9-10. A canine sniff was performed and detected narcotics. Id. at
¶ 16-19. Chapman was asked to exit the vehicle. Id. at ¶ 21. Upon exiting, the officer
noticed Chapman’s pant leg was tightly tucked into his shoes. Id. This along with the
unzipped pants and movements in the vehicle, raised suspicion by the officer that
Appellant was hiding drugs. Id. at ¶ 21-22. The officer then asked Chapman to remove
his shoes; the officer admitted he was not searching for a weapon in Chapman’s shoes.
Id. at ¶ 23. Cocaine and heroin were found in Chapman’s shoe. Id. at ¶ 24. At the
suppression hearing, the state conceded the search of Chapman exceeded the scope of
a Terry stop. Id. at ¶ 26. The state argued, however, there was probable cause for the
warrantless search of Chapman’s shoes. Id. The trial court agreed that there was
probable cause for the search of the shoes. Id. at ¶ 28. That decision was appealed to
our court.
       {¶18} On appeal, Chapman argued that while a pat down of his person was
permitted, the search of his shoes was not. We agreed explaining a canine alert alone is
insufficient to establish probable cause to conduct a full search of the occupants in a
vehicle. Id. at ¶ 60. The alert, however, is one factor in the probable cause determination.
Id. Acknowledging the officer’s experience with hidden drugs on a person and the fact
that the canine alert occurred after Appellant was searched, we explained there was no
probable cause for the search:
       Appellant's unzipped pants and tucked pant leg, in light of Deputy's
       Carpenter's testimony and the canine alert, raised suspicion that Appellant
       may have been engaged in criminal activity. However, we find that these



Case No. 20 CO 0008
                                                                                                      –6–


        facts would not lead a reasonably prudent person to conclude that
        Appellant's shoes probably contained evidence of a crime. While we agree
        with the parties that the pat-down search for weapons was valid, we find
        that the facts, considered in their totality, did not establish probable cause
        to conduct a full search of Appellant's person.
(Citation omitted.) Id. at ¶ 65.1
        {¶19} Chapman is distinguishable from the case at hand. Appellant was searched
after he was lawfully arrested; the search was a search incident to a lawful arrest. The
search in Chapman was not a search incident to a lawful arrest; Chapman was not in
custody at the time the search was conducted. The search in Chapman was argued to
be a search based on probable cause and the exigent circumstances exception. The
rationale and reasoning in Chapman, finding the search of the shoes was a violation of
the Fourth Amendment is not applicable to this case; the issue in Chapman was not
whether the search was permitted under a lawful arrest exception. Appellant’s arguments
concerning Chapman are meritless.
        {¶20} As stated above, Appellant also argues the search incident to the lawful
arrest exceeded what was allowable. He asserts the search could only be for weapons
since he was arrested for carrying a concealed weapon. Since he was already patted
down for weapons there was no basis to search him again.
        {¶21} A search that is conducted pursuant to a search incident to arrest may
extend to the personal effects of an arrestee. State v. Smith, 124 Ohio St.3d 163, 2009–
Ohio–6426, 920 N.E.2d 949, ¶ 13. Police are not limited to a Terry pat-down for weapons
when conducting a search incident to arrest; a full search of the arrestee’s person for
contraband or evidence of a crime is permitted. State v. Todd, 2d Dist. Montgomery No.
23921, 2011-Ohio-1740, ¶ 31; State v. Gagaris, 12th Dist. Butler No. CA2007–06–142,
2008–Ohio–5418, ¶ 16; State v. Pinkelton, 6th Dist. Lucas No. L–07–1170, 2008–Ohio–
980, ¶ 30; State v. Hobbs, 8th Dist. Cuyahoga No. 85889, 2005–Ohio–3856, ¶ 12. The
search may permissibly include containers found on the arrestee's person. United States
v. Robinson, 414 U.S. 218, 223–24, 94 S.Ct. 467 (1973) (upholding search of closed


        1One   judge dissented stating she would find probable cause for the search and affirm the trial
court’s denial of the suppression motion.


Case No. 20 CO 0008
                                                                                        –7–


cigarette package on arrestee's person); State v. Jones, 112 Ohio App.3d 206, 678
N.E.2d 285 (2d Dist.1996) (opening packages removed from arrestee's ankles to inspect
their contents was a proper search incident to a lawful arrest). “The justification or reason
for the authority to search incident to a lawful arrest rests quite as much on the need to
disarm the suspect in order to take him into custody as it does on the need to preserve
evidence on his person for later use at trial.” United States v. Robinson, 414 U.S. 218,
234, 94 S.Ct. 467 (1973).
       {¶22} Appellant was lawfully arrested. Therefore, the warrantless search of his
person did not violate the Fourth Amendment. Although he was arrested for carrying a
concealed weapon, the search was not limited to a search of his person for more
weapons; search of his person for any evidence or contraband was permissible. State v.
Pinkelton, 6th Dist. Lucas No. L–07–1170, 2008–Ohio–980, ¶ 30 (Appellant was lawfully
arrested for eluding.     The appellate court determined the full search of his person,
including his shoes was permissible. The prints of the shoes were used in connection
with a crime other than eluding.) See also State v. Hobbs, 8th Dist. Cuyahoga No. 85889,
2005–Ohio–3856, ¶ 13 (Hobbs was arrested for transporting drugs in a vehicle. During
the search incident to a lawful arrest, the key to the vehicle console was found in Hobbs’
shoe. A loaded firearm was found in the console. Hobbs was indicted for improperly
handling a firearm in a vehicle. The trial court suppressed the firearm. That ruling was
reversed on appeal.).       A search incident to a lawful arrest requires no additional
justification. Robinson, 414 U.S. at 235.
       {¶23} Based on the above law, there was no basis to suppress the straw with
methamphetamine residue. The sole assignment of error lacks merit. The trial court’s
decision is affirmed.


Donofrio, P. J., concurs.

D’Apolito, J., concurs.




Case No. 20 CO 0008
[Cite as State v. Zepernick, 2021-Ohio-719.]




         For the reasons stated in the Opinion rendered herein, the assignment of error
 is overruled and it is the final judgment and order of this Court that the judgment of
 the Court of Common Pleas of Columbiana County, Ohio, is affirmed. Costs waived.
         A certified copy of this opinion and judgment entry shall constitute the mandate
 in this case pursuant to Rule 27 of the Rules of Appellate Procedure. It is ordered that
 a certified copy be sent by the clerk to the trial court to carry this judgment into
 execution.



                                       NOTICE TO COUNSEL

         This document constitutes a final judgment entry.